DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions.
2.	This application is a continuation of Application No. 15/463870, now US 10791844.
3.	An amendment was received from applicant on 2/03/2022.
4.	No claims are amended or canceled.
5.	Claims 1-16 are remaining in the application.
Terminal Disclaimer
6.	The Terminal Disclaimer filed on 2/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 6971936 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
7.	Applicant’s Terminal Disclaimer only included one of the six patents that were included in the Double Patenting Rejection.  Applicant should submit a new Terminal Disclaimer that would include the remaining patents listed as which follows in the Double Patenting Rejection.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. U.S. Patent No. 10791844 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-7 of US 10791844 B2B2.  Thus, claims 1-7 of US 10791844 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by the claims of US 10791844 B2, claims 1-16 of the present application are not patentably distinct from claims 1-7 of US 10791844 B2, regardless of any additional subject matter presented in claims 1-7 of US 10791844 B2.
10.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims claims 1-24 of U.S. U.S. Patent No. 9,630,687 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are generic to all that is recited in claims 1-24 of US 9,630,687 B2.  Thus, claims 1-24 of US 9,630,687 B2 fully encompass the subject matter of claims 1-20 of the present application.  Since claims 1-20 are fully encompassed and/or anticipated by the claims of US 9,630,687 B2, claims 1-20 of the present application are not patentably distinct from claims 1-24 of US 9,630,687 B2, regardless of any additional subject matter presented in claims 1-24 of US 9,630,687 B2.
s 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8657640 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-11 of US 8657640 B2.  Thus, claims 1-11 of US 8657640 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by the claims of US 8657640 B2, claims 1-16 of the present application are not patentably distinct from claims 1-11 of US 8657640 B2, regardless of any additional subject matter presented in claims 1-11 of US 8657640 B2.
12.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8066540 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-24 of US 8066540 B2.  Thus, claims 1-24 of US 8066540 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by claims 1-24 of US 8066540 B2, claims 1-16 of the present application are not patentably distinct from claims 1-24 of US 8066540 B2, regardless of any additional subject matter presented in claims 1-24 of US 8066540 B2.
13.	Claims 1-16 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 7727038 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the present application are generic to all that is recited in claims 1-36 of US 7727038 B2.  Thus, claims 1-36 of US 7727038 B2 fully encompass the subject matter of claims 1-16 of the present application.  Since claims 1-16 are fully encompassed and/or anticipated by the claims of US 7727038 B2, claims 1-16 of the present .
Allowable Subject Matter
14.	If not for the remaining Double Patenting Rejections, claims 1-16 would be allowed.
Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/16/2022